                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                    Case No. 18-CR-173

BRIAN D. WICKERSHAM,

                       Defendant.


                       ORDER GRANTING MOTION TO COMPEL


       Defendant Brian D. Wickersham was charged with Enticing a Person Under the Age of 18

to Engage in Unlawful Sexual Activity, Transporting an Individual Under the Age of 18 with Intent

to Engage in Criminal Sexual Activity, and Commission of a Felony Sex Offense after a Previous

Conviction for First-Degree Sexual Assault of a Child in violation of 18 U.S.C. §§2422(b), 2423(a),

2260A, and 3559(e). The case is scheduled for trial to commence on November 5, 2018, with a final

pre-trial set for October 23, 2018. Before the Court is the defendant’s motion to compel discovery.

More specifically, defendant requests that the data analysis and reports from the two cell phones

seized as evidence in the above matter be produced. Counsel believes it may contain exculpatory

evidence, but in any event is evidence that the government claims is relevant to the charges the

defendant is facing. After repeated requests from defendant, the government has been unable to

produce the evidence because, according to the government, the Brown County Sheriff’s

Department, which is the investigating agency, has failed to provide copies to the government.
       Based upon the foregoing, THE BROWN COUNTY SHERIFF’S DEPARTMENT IS

ORDERED TO PRODUCE, on or before 4:30 p.m. on October 22, 2018, all cell phone forensic

analysis, data, and reports, as well as any other discovery in this matter, to defense counsel.

FAILURE TO DO SO MAY RESULT IN BARRING SUCH EVIDENCE IN THE

GOVERNMENT’S CASE IN CHIEF, AS WELL AS DISMISSAL OF THE CHARGES

AGAINST THE DEFENDANT.

       Dated this 17th    day of October, 2018.

                                            BY THE COURT:

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                               2
